Title: Thomas Coombe, Jr., to His Father, 8 October 1770: extract
From: Coombe, Thomas, Jr.
To: Coombe, Thomas, Sr.


London Ocr: 8th 1770
I dined with Dr. Franklin the Day before yesterday, when he desired to be kindly remembered to you. My Affection for the good old Dr. increases every Time I visit him, which I do very frequently. An Anecdote just occurs which will make you smile. Calling to’ther Day to ask Dr. Franklin “how he did,” I found him sitting, with only a single Cap on—the Day was cold—and the Dr. usually wore a double one. Upon this, I undertook to remonstrate, and received for Answer, that “his Head grew warm”. I said that “Dr. F was never accounted hot-headed.” “Aye (says he) but Nature seems to think so, for she is taking all the Hair off my Head.” An hundred other such Things come from him in an Evening. He told me some time ago, that Christians did not debate about the Essentials, but about “the Paper and Packthread of Religion.”
